Citation Nr: 0832911	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his heart condition began during his 
active military service.  Specifically, the veteran alleges 
that he sought treatment during service for numerous fainting 
spells, and that during service, he was told that he had an 
irregular heart beat.  In essence, the veteran claims that 
these alleged fainting spells during service are 
etiologically related to his current heart condition.

Regrettably, the veteran's service medical records were 
unattainable due to a fire related incident.  Where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).



Although some efforts were made by the RO to obtain service 
medical records, the Board concludes further efforts may be 
made in order to confirm the veteran's alleged fainting 
spells.  The RO never attempted to obtain the veteran's 
personnel records, which may, for example, contain notations 
that the veteran was put on light duty due to a fainting 
spell.  In light of the VA's heightened duty to assist the 
veteran in this case, the RO should make an effort to obtain 
the veteran's personnel records in attempt to confirm his 
alleged fainting spells during service.

The veteran has also identified treatment records not 
currently of record.  In a March 2005 statement, the veteran 
reported that his private doctors told him that VA requested 
treatment records for the years 2002 - 2004, but that he had 
been receiving treatment since the year 2000.  A review of 
the record indicates that in his March 2004 claim, the 
veteran did identify private treatment beginning in the year 
2000, and that the earliest medical records currently of 
record are dated in 2002.  The Board recognizes the fact that 
the veteran completed a medical release (VA Form 21-4142) in 
March 2004 that identified his dates of treatment to 2002 to 
2004, and that the RO's request for records merely mirrored 
the information contained in the release.  However, as noted 
above, the veteran subsequently identified additional private 
treatment records from 2000 to 2002 that he wished the RO to 
consider.  Accordingly, the RO must make efforts to obtain 
these medical records because these records are potentially 
pertinent to the veteran's claim.  See Hyatt v. Nicholson, 21 
Vet. App. 390, 394 (2007) (holding that the relevance of 
documents cannot be known with certainty before they are 
obtained).  Further, a review of the records that have been 
obtained shows that the veteran has a history of heart 
problems as early as 1993.  A request for those records 
should be made as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the National 
Personnel Records Center (NPRC) to provide 
the veteran's personnel records for his 
entire period of service.  Any negative 
responses should be documented in the 
file.

2.  The RO/AMC should ask the veteran to 
provide the specific names, dates, and 
places of treatment for his heart 
condition since service discharge (1965).  
In so doing, the RO/AMC should make a 
specific request for the years 2000 - 
2002.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of that evidence.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  Thereafter, the RO should review the 
record and make a determination as to 
whether any additional development is 
deemed warranted.  Such development could 
include scheduling the veteran for a VA 
examination to determine whether his 
current heart condition is etiologically 
related to his active service.  

4.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

